
	
		II
		112th CONGRESS
		2d Session
		S. 3214
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Ms. Landrieu (for
			 herself, Mr. Lieberman,
			 Mr. Kerry, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To strengthen entrepreneurial education, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Today’s Entrepreneurs are
			 America’s Mentors Act or the TEAM
			 Act.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term
			 small business concern  has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			3.Office of
			 Entrepreneurial Education
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 45 (15 U.S.C. 631
			 note) as section 46; and
				(2)by inserting after section 44 (15 U.S.C.
			 657q) the following:
					
						45.Entrepreneurial
				education
							(a)Office of
				Entrepreneurial Education
								(1)In
				generalThere is in the Administration an Office of
				Entrepreneurial Education, which shall develop and provide innovative
				entrepreneurial information, education, and resources, to promote prospective
				entrepreneurs and successful small business concerns.
								(2)DirectorThe
				head of the Office of Entrepreneurial Education is the Director of the Office
				of Entrepreneurial Education, who shall report to the Associate Administrator
				for Entrepreneurial Development.
								(3)DutiesThe
				Director of the Office of Entrepreneurial Education shall—
									(A)manage the online
				courses, online publications, and other online resources provided by the
				Administration to entrepreneurs and small business concerns;
									(B)manage the youth
				entrepreneurship programs of the Administration, including—
										(i)online resources
				for youth entrepreneurs; and
										(ii)coordination and
				outreach with entrepreneurial development service providers that provide
				counseling and training to youth entrepreneurs desiring to start or expand
				small business concerns;
										(C)coordinate with
				nonprofit and other private sector partners to share educational materials on
				money management and financial literacy for entrepreneurs and small business
				concerns; and
									(D)provide
				assistance and courtesy services to individuals and foreign dignitaries
				visiting the United States who are interested in issues relating to
				entrepreneurs and small business concerns.
									(b)National
				Primary and Secondary School Entrepreneurial Education Program
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Today’s Entrepreneurs are America’s Mentors
				Act, the Associate Administrator for Entrepreneurial Development
				(referred to in this subsection as the Associate Administrator)
				shall establish a program under which the Associate Administrator may make
				grants to nonprofit organizations, including small business development
				centers, SCORE chapters, women’s business centers, and other resource partners
				of the Administration, to provide technical assistance to primary and secondary
				schools for the development and implementation of curricula and mentoring
				programs designed to promote entrepreneurship.
								(2)ApplicationA
				nonprofit organization desiring a grant under this subsection shall submit to
				the Associate Administrator an application that contains—
									(A)a description of
				the goals of the project to be funded using the grant;
									(B)a list of any
				partners that plan to participate in the project to be funded using the grant;
				and
									(C)any other
				information that the Associate Administrator determines is necessary.
									(3)ReportNot
				later than 1 year after the date on which a nonprofit organization receives a
				grant under this subsection, the nonprofit organization shall submit to the
				Associate Administrator a report that describes—
									(A)the individuals
				assisted using the grant;
									(B)the number of
				jobs created or saved through the use of the grant; and
									(C)any other
				information concerning the use of the grant that the Associate Administrator
				may require.
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection $3,000,000 for each of fiscal years 2013, 2014, and
				2015.
								.
				(b)Report on best
			 practices of entrepreneurial education and training programs
				(1)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Entrepreneurial Education shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report that
			 describes best practices of entrepreneurial education and training programs
			 throughout the United States.
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)a description of
			 any programs that the Director of the Office of Entrepreneurial Education
			 determines are exemplary, including national programs, regional programs, State
			 programs, and local programs; and
					(B)a summary of
			 entrepreneurial education and training programs carried out by—
						(i)the
			 Federal Government;
						(ii)State and local
			 governments; and
						(iii)as nonprofit
			 organizations and private sector groups.
						4.Master of
			 Business Administration scholarship pilot program
			(a)In
			 generalThe Administrator may award not more than 100
			 scholarships of not more than $1,500 on a merit-reviewed, competitive basis to
			 students who are pursuing a Masters of Business Administration degree.
			(b)Requirements
				(1)Agreement to
			 provide assistanceA student receiving a scholarship under
			 subsection (a) shall enter into an agreement with the Administrator under which
			 the student shall, during the fiscal year during which the student receives the
			 scholarship, provide free technical assistance, counseling, and other
			 assistance to small business concerns and entrepreneurs on a full-time basis
			 for a period of 1 or 2 weeks.
				(2)RequirementsThe
			 Administrator shall ensure that—
					(A)not less than 50
			 percent of the students receiving a scholarship under subsection (a) are
			 students at an institution of higher education (as defined in section 101 of
			 the Higher Education Act of 1965 (20 U.S.C. 1001)) where entrepreneurship
			 opportunities are limited;
					(B)the activities
			 carried out under agreements under paragraph (1) support a variety of small
			 business concerns and entrepreneurial projects, including independent
			 investigator-led projects, interdisciplinary projects, and multi-institutional
			 projects (including virtual projects); and
					(C)each student
			 receiving a scholarship under subsection (a) has a mentor to help the student
			 relate the academic course of study of the student to the assistance to be
			 provided under the agreement under paragraph (1).
					(3)Data
			 collectionA student receiving a scholarship under subsection (a)
			 and a small business concern or entrepreneur receiving assistance under an
			 agreement under paragraph (1) shall agree to provide to the Administrator
			 information relating to the use and result of the assistance provided and
			 employment status until the end of the 3-year period beginning on the expected
			 graduation date of the student.
				(c)Failure To
			 comply with agreementIf a student receiving a scholarship under
			 subsection (a) fails to comply with the agreement entered under subsection
			 (b)(1), the amount of the scholarship received by the student shall, upon a
			 determination of such a failure, be treated as a Federal Direct Unsubsidized
			 Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1087a et seq.), and shall be subject to repayment, together with
			 interest thereon accruing from the date of the award, in accordance with terms
			 and conditions specified by the Administrator (in consultation with the
			 Secretary of Education) in regulations under this section.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator $200,000 for each of fiscal years 2013 through 2015 to carry out
			 this section.
			(e)SunsetThe
			 Administrator may not award a scholarship under this section after September
			 30, 2015.
			5.Regional
			 entrepreneurial competitions
			(a)In
			 generalThe Administrator, acting through the Associate
			 Administrator for Field Operations, shall establish a program to host regional
			 competitions and a national conference to address regional challenges through
			 entrepreneurial research and business planning.
			(b)Program
			 requirements
				(1)Regional
			 officesThe regional administrator of each regional office of the
			 Administration shall—
					(A)identify a
			 prominent public-private issue that challenges a broad range of individuals in
			 the region;
					(B)sponsor a single
			 regional competition among local small business concerns, inventors, and
			 entrepreneurs under which persons or groups of persons submit research and
			 business plans to address the issue identified under subparagraph (A);
					(C)provide outreach
			 to universities, colleges, business communities, industry leaders and
			 organizations, and nonprofit organizations to promote the competition and to
			 request proposals for research and business plans;
					(D)in coordination
			 with the Director of the Office of Entrepreneurship Education, select the 3
			 research or business plans that best address the issue identified under
			 subparagraph (A); and
					(E)submit to the
			 Administrator a report that contains the research or business plans selected
			 under subparagraph (D).
					(2)Conference
					(A)In
			 generalThe Administrator, acting through the Associate
			 Administrator for Field Operations, shall organize a single national conference
			 for the presentation of the research and business plans selected under
			 paragraph (1)(D) by the regional administrators.
					(B)Panel
						(i)In
			 generalThe Administrator shall designate 11 employees of the
			 Administration to serve on a panel that shall select, from among the research
			 and business plans presented at the conference, 1 plan from each region that
			 best addresses the issue identified under paragraph (1)(A) for that
			 region.
						(ii)MembersThe
			 Administrator shall designate as a member of the panel under clause (i)—
							(I)1 employee of the
			 principal office of the Administration; and
							(II)1 employee from
			 each of the regional offices of the Administration.
							(3)Grant
					(A)In
			 generalThe Administrator shall award a grant of $50,000 to each
			 person or group of persons who submitted a plan selected under paragraph
			 (2)(B).
					(B)ReportNot
			 later than 1 year after the date on which the Administrator awards a grant
			 under subparagraph (A), the recipient of the grant shall submit to the
			 Administrator a report on the use of the grant.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator $750,000 to carry out this section.
				6.Study on
			 entrepreneurial deferment of student loansNot later than 180 days after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Education, shall submit to Congress a report that includes detailed
			 recommendations for legislation—
			(1)establishing a program to forgive student
			 loans in a manner that assists youth entrepreneurship by making available
			 capital for business formation; and
			(2)establishing a program to defer student
			 loan repayments in a manner that assists youth entrepreneurship by making
			 available capital for business formation.
			
